Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       DETAILED ACTION
	
1.	This action is in response to the amendment and argument field on 30 September 2022.
2.	Claims 6-7 and 23 have been cancelled. 
3.	Claims 1-5, 8-22 and 24-25 remain Pending and rejected.

          Responses to the Argument

4.	The applicant’s arguments filed on 11 February 2022 are moot in view of new ground of rejection rendered.

                                       Claim Rejections - 35 USC § 103
	
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 8-22 and 24-25 are rejected under 35 U.S.C §103 as being unpatentable over Bowman et al. (US Publication No. 20170031599), hereinafter Bowman and in view of Doerk et al. (US Publication No. 20160092137), hereinafter Doerk.  

Regarding claim 1:
reading a data block stored in a remote storage (Bowman, ¶74).
generating a hash tag from a hash of the read data block (Bowman, ¶233).
observing an identifier of the read data block (Bowman, ¶6, 221).
retrieving a stored hash tag associated the read data block identifier (Bowman, ¶5, 36).
comparing the generated hash tag with the stored hash tag; and (Bowman, ¶46, 17).
Bowman does not explicitly suggest, sending the read data block to a local data device after determining that the read data block is valid through the hash tag comparison; however, in a same field of endeavor Doerk discloses this limitation (Doerk, ¶28, 22).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of generating hash tag/pointer/identifier of Bowman with the method of integrity check disclosed in Doerk, to de-duplicate data, stated by Doerk at para.23.

Regarding claim 2:
further comprising storing a data block identifier with a hash tag, wherein the data block identifier is associated with

Regarding claim 3:
wherein the data block identifier is a block address provided by a file system of a local data device that provides the data block to be stored (Bowman, ¶43).

Regarding claim 4:
wherein the hash tag is stored in a local memory (Bowman, ¶41).  

Regarding claim 5:
further comprising: receiving, by the local data device, a first data block; generating, by the local data device, a first hash tag from a cryptographic hash 2 ACTIVE 60161486v5App. Ser. No.: 16/417,839Attorney Docket No.: 141452.201201/US and an identifier of the first data block; storing the first hash tag in the local data device; and writing the first data block to the remote storage (Bowman, ¶37, 86).

Regarding claim 8:
wherein the hash tag is generated by an encryption appliance (Bowman, ¶81). 

Regarding claim 9:
wherein the hash tag is stored in local memory of the encryption appliance (Bowman, ¶75).

Regarding claim 10:
wherein the remote storage is a first remote storage, and wherein storing the hash tag comprises sending the hash tag over a network to a second remote storage to be stored in memory (Bowman, ¶95).
 
Regarding claim 11:
wherein comparing the generated hash to the stored hash tag comprises retrieving the hash tag from the second remote storage (Bowman, ¶79).

Regarding claim 12:
generating, by a local data device, a first hash tag from a cryptographic hash and an identifier of a data block received by the local data device (Bowman, ¶37, 86).
storing the first hash tag in the local data device (Bowman, ¶22).
Bowman does not explicitly suggest, writing the data block to a remote storage; however, in a same field of endeavor Doerk discloses this limitation (Doerk, ¶22).
reading the data block stored in the remote storage (Bowman, ¶74”).
generating a second hash tag from the read data block (Bowman, ¶233).
observing the identifier of the read data block (Bowman, ¶6, 221). 
 retrieving the stored first hash tag using the identifier that is associated with the stored first hash tag (Bowman, ¶5, 36).
comparing the second hash tag with the first hash tag (Bowman, ¶17, 46).
Bowman does not explicitly suggest, sending the read data block to a local data device after determining that the read data block is valid through the hash tag comparison; however, in a same field of endeavor Doerk discloses this limitation (Doerk, ¶28, 22).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of generating hash tag/pointer/identifier of Bowman with the method of integrity check disclosed in Doerk, to de-duplicate data, stated by Doerk at para.23.
 .  
Regarding claim 13:
wherein the remote storage is a first remote storage, and wherein storing the first hash tag comprises sending the first hash tag over a network to a second remote storage to be stored in memory (Bowman, ¶79).

Regarding claim 14:
wherein comparing the second hash tag with the first hash tag includes retrieving the first hash tag from the second remote storage

Regarding claim 15:
at least one processing device (Bowman, ¶209). 
and memory storing instructions configured to instruct the at least one processing device to: (Bowman, ¶11).
read a data block stored in a remote storage (Bowman, ¶74).4 ACTIVE 60161486v5App. Ser. No.: 16/417,839Attorney Docket No.: 141452.201201/US
generate a hash tag from a hash of the read data block (Bowman, ¶233). 
observing an identifier of the read data block (Bowman, ¶6, 221).  
retrieving a stored hash tag associated the read data block identifier (Bowman, 5, 36).
comparing the generated hash tag with the stored hash tag (Bowman, ¶46, 17). 
Bowman does not explicitly suggest, sending the read data block to a local data device after determining that the read data block is valid through the hash tag comparison; however, in a same field of endeavor Doerk discloses this limitation (Doerk, ¶28, 22).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of generating hash tag/pointer/identifier of Bowman with the method of integrity check disclosed in Doerk, to de-duplicate data, stated by Doerk at para.23.
 
Regarding claim 16:
wherein the instructions are further configured to instruct the at least one processing device to: receive, by the local device, a first data block; generate, by the local device, a first hash tag from a cryptographic hash and an identifier of the first 

Regarding claim 17:
wherein the first data block 
  
Regarding claim 18:
wherein the instructions are further configured to instruct the at least one processing device to set up a transport protocol using at least one certificate received from a certificate authority, wherein the at least one certificate is verified prior to establishing a connection to the local device using the transport protocol (Bowman, ¶135).

Regarding claim 19:
wherein the instructions are further configured to instruct the at least one processing device to verify the identity of the cloud storage or server using the at least one certificate (Bowman, ¶136).
 
Regarding claim 20:
wherein the instructions are further configured to instruct the at least one processing device to set up the transport protocol using at least one certificate received from the certificate authority, and to verify the identity of the remote storage, wherein the identity is verified prior to establishing a connection to the remote storage using the transport protocol (Bowman, ¶135).

Regarding claim 21:
wherein the instructions are further configured to instruct the at least one processing device to: decrypt, using a payload key, the read 

Regarding claim 22:
wherein the instructions are further configured to instruct the at least one processing device to verify the identity of the remote storage, the verifying including receiving at least one certificate from a certificate authority (Bowman, ¶135).
 
Regarding claim 24:
wherein the stored hash tag is a keyed hash (Bowman, ¶36).
  
Regarding claim 25:
wherein the remote storage is a first remote storage, and wherein storing the hash tag comprises sending the keyed hash over a network to a second remote storage (Bowman, ¶36-37).
                                       
Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890